¶ 88 I disagree with the analysis and disposition of the third assignment of error by the majority.
 {¶ 89} Only a judge has the authority to make the ultimate determination of the facts (assuming there is no jury) from the evidence presented. When a magistrate hears evidence and makes findings of fact from that evidence, those findings are still subject to review by the court. The court must have a transcript in order to determine whether the magistrate made the appropriate findings of fact. The judge does not have the authority to grant judicial power to a magistrate, but that is exactly what occurs when the magistrate determines the facts and no record exists from which a court, upon proper objection, may determine the accuracy of the factual determinations.
 {¶ 90} Therefore, I would conclude that the trial court should have granted the motion for new trial and heard the missing testimony de novo or referred the matter to the magistrate to hear the missing testimony de novo, making sure there was a record of that de novo magistrate hearing.